GLICKSTEIN, Judge,
concurring in part and dissenting in part.
I concur with the analysis and conclusion of the majority with one exception. The state did not seriously contend in the trial court that the search was incident to an arrest. For approximately twenty-five minutes, the officers who spotted the taped objects on the floor did not request or receive a superior officer’s authorization to “puncture” the objects. After such authorization was received, a pocket knife was used to puncture the objects and the contraband was then discovered. In Savoie v. State, 422 So.2d 308 (Fla.1982), the Florida Supreme Court held that when there is a lawful arrest, a search of any container carried by the person arrested is a lawful intrusion incident to that arrest. In Savoie the defendant’s attache ease was opened immediately following his arrest and at the scene of the arrest — neither of which occurred here.